NUMBER 13-09-00409-CV

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


SAVANNAH ROBINSON,                                                            Appellant,

                                            v.

SURGERY CENTER FOR INTERVENTIONAL
PAIN MANAGEMENT, P.A.,                                                         Appellee.


                     On appeal from County at Law No. 4
                          of Hidalgo County, Texas.


                          MEMORANDUM OPINION

                Before Justices Yañez, Rodriguez, and Garza
                     Memorandum Opinion Per Curiam

       Appellant, Savannah Robinson, and appellee, Surgery Center for Interventional Pain

Management, P.A., have filed an “Agreed Motion to Dismiss Appeal” in this cause.

Pursuant to agreement, the parties request this Court to set aside the trial court’s May 27,
2009 order without regard to the merits, to render judgment that appellee take nothing by

way of the May 27, 2009 order, to order that each party pay its own costs arising from this

appeal, and to dismiss this appeal and remand the case to the trial court.

       The Court, having examined and fully considered the agreed motion, is of the

opinion that the motion should be granted in part and denied in part. The agreed motion

is GRANTED and the trial court’s order is set aside without regard to the merits and the

cause is remanded to the trial court for rendition of judgment in accordance with the

agreement. See TEX . R. APP. P. 42.1(2)(B). Pursuant to agreement of the parties, each

party will pay its own costs for the appeal. Id. 42.1(c). All other relief requested by the

motion and not granted herein is DENIED.

                                                               PER CURIAM

Delivered and filed the
6th day of May, 2010.




                                            2